WR-81,532-01
                                                              COURT OF CRIMINAL APPEALS
                                                                               AUSTIN, TEXAS
                                                             Transmitted 1/2/2015 7:19:51 AM
                                                               Accepted 1/2/2015 4:17:11 PM
                                                                                ABEL ACOSTA
      THE LAW OFFICE OF CHAD BARUCH                                                    CLERK
                      An Appellate Practice
                         3201 Main Street
                       Rowlett, Texas 75088
                     Telephone: (972) 412-7192
                     Facsimile: (972) 412-4028
                       BaruchEsq@aol.com

                              January 2, 2014
                                                             January 2, 2015
By E-Filing
Abel Acosta, Clerk
The Court of Criminal Appeals
Post Office Box 12308
Austin, Texas 78711

      RE:   In re Bernhardt Tiede II
            No. WR-81,532-01

Dear Mr. Acosta:

      Please circulate this letter to the justices. District Attorney Danny
Buck Davidson recently admitted in writing to possessing evidence rebutting
the very findings he agreed to in the trial court.

       On December 23, 2014, counsel for Davidson sent the attached letter
contesting an Open Records Act request for evidence associated with Mr.
Tiede’s substantial theft and use of Marjorie Nugent’s money. According to
District Attorney Davidson:

       [Tiede’s] conduct may be relevant to explain why Tiede
       murdered her and hid her body in a freezer. The concealment
       of the body and deception in the withdrawals appears contrary
       to the “sudden passion/emotion” as stated on page 11
       paragraph 64 of the Findings of Fact of the Trial Court. The
       deceptive conduct and deliberate acts of Tiede for a period of
       nine (90 months after the murder is relevant to . . . rebut or
       counter the “new evidence” which arose in the Writ Hearing.


                                                                              001
        Additionally the information withheld contains evidence . . .
        relevant to rebut the alleged “verbal abuse” Tiede was subject
        to by Marjorie Nugent which is cited in the Findings of Fact,
        Conclusions of Law, Recommendations and Order on Page 5
        paragraph #26 . . . and the reason Tiede could not end their
        relationship cited on page 8 paragraph #44.

       As the Court will recall, Davidson agreed to the very findings cited in
this letter, testified that he would have sought a sentence based on the
“sudden passion” provision of the Texas Penal Code, and—most disturbing
of all—failed to mention any of this “rebuttal” evidence to the trial judge.

      Even Davidson now admits possessing substantial evidence to support
the Tiede’s sentence notwithstanding the “new evidence.” Davidson admits
this evidence is contrary to factual findings he agreed to during the writ
hearing.

       The Family of Marjorie Nugent reiterates its suggestion, as an amicus
curiae party, that this Court reconsider its decision in this case.



                                               /s/Charles “Chad” Baruch

copies: Jodi Cole
        Danny Buck Davidson
        The Honorable Diane DeVasto
        Clerk, 123rd Judicial District Court




                                                                               002
r ... ,_,   ~!(:'/r   '/:t::s:r/

                                   UNDERWOOD LAW OFFlCE
 324 West ~obi                                                                  Robert UDduw!:lod
 P.O. 5o• lll8                                                                  T~   Bourl ofl..cgBlSJ?~
 C>rthogDec. 23 2014 I 2:06PM                                                                    No. 0075 P. 12
 • Page2                                                                      December 23, 2014

 conviction. The Findings ofFact, Conclusions of Law, Recommendation and Order is attached. In
 November of20 14 the Texas Court of Criminal Appeals ordered a new sentencing trial. The Mandate is
 attached.

 Reasollll for exceptions to apply:

 Government Code section 552.1 08(a)(1) protecfll information that pertains to specific pending criminal
 investigation or prosecution. The indictment number 1997 - C - 104 styled the State of Texas versus
 Bernhardt Tiede If, theft over $200,000 is pending in the 123rd Judicial Court. It is a ten (10) count
 indictment for unlawfully appropriating money from Dr. Rod Nugent or the heirs of Mrs. R.M Nugent,
 which is Marjorie Nugent, after Tiede murdered her. The pending indictment and docket sheet are
 attached. The Criminal District Attorney lUIS not dismissed the theft indictment.

 The term "infonnation" is used to include all items requested.

The requested information contains evidence or information relevant to the specific investigation and
prosecution of the pending fulony theft indictment. The relevant information would largely be the bank
statements and cancelled checks which may be used to prove the illegal withdrawall! by Tiede from the
Nugent accounts through a Power of Attorney after he murdered her. At this time none of the documents
have been admitted into evidence. A representative sample of the infonnation is labeled and attached.

Tbe information is also relevant to the specific investigation and prosecution in the new punishment trial
in the murder case since Tiede acted in a knowing deceptive course of conduct over several months by
withdrawing large sums of money and spending or giving it away. This conduct may be relevant to
explain why Tiede murdered her and hid her body in a freezer. The concealment of the body and
deception in the withdrawals appears contrary to the "sudden passion/emotion" as stated on page 11
paragraph 64 of the Findings ofFact of the Trial Court. The deceptive conduct and deliberate acts of
Tiede for a period of nine (9) months after the murder is relevant to prove the intentional murder and to
rebut or counter the ''new evidence" which arose in the Writ Hearing. The information withheld contains
clear evidence of this conduct after the murder.

Additionally the information withheld contains evidence of the expenses and expenditures spent by Tiede
and Marjorie Nugeot prior to the murder. This evidence is relevant to rebut the alleged "verbal abuse"
Tiede was subject to by Marjorie Nugent which is cited in the Findings of Fact, Conclusions of Law,
Recommendations and Order on page 5 paragraph #26, and the "deteriorated" relatiouship between them
cited on page 7 paragraph #4 3, and the reason Tiede could not end their relationship cited on page 8
paragraph #44. Evidence ofthe amount of money ])eing spent can explain some of the ''new evidence"
arising from the writ

        In Requestor's "Request for Public Documents" includes correspondence from the deceased's
family (#8), the opposing attorneys in the habeas corpus (#9), the mental experts in the murder trial and
habeas corpus (#12). These items contain information which me involved in two active felony
prosecutions and should not be disclosed with pending prosecution. The "decision making process"
information requested in #13 is clearly exempt from disclosure.




                                                                                                              004
Dtc. 23.2014   '2:06?~                                                                      No. 0075 P. 13
 • Page3                                                                        December 23, 2014


          The Criminal District Attorney Danny Buck Davidson of the 123'• Judicial Criminal District
 objects to any disclosure of the requested items. Clearly the theft case is pending. The murder case is
 pending since the Cowt of Criminal Appeals ordered a new murder punishment stage. All of the
 infurmation items requested by the Requestor Nugent are potential exhibits to prove the motive,
 deception, fraud, and theft committed by Tiede in the murder and theft case.

       The copy of this letter sent to the requestDr Shanna Nugent is being redacted pursuant to
 Government Code section 552.30 1(e-1) so to not reveal the substance of the information.

         Therefore, based upon the foregoing exceptions the requested information should not be
 disclosed.

         The same issues, exclusions, arguments are similar, if not identical, to the issues in the attached
 Texas Attorney General Letter Ruling OR.2014-22528. The following items are identical in both
 requests: #4laptop computer, #5 videos, #6 answering machine tape, #!!notes and cards.

         If you should need additional information please contact me.

         Thank you.
                                                                       1



 Cc:
Shanna Nugent (Redacted copy)
Attorney at Law
l4285:MidwayRoadSuite 130
Addison TX 75001
Via Fax

 Criminal District Attorney Danny Buck Davidson

Attachments:
1. Two (2) Sbanna Nugent Requests
2. Signed Statement by Criminal District Attorney regarding date
3. Two(2)Responses
4. Findings ofFact, Conclusions of Law, Recommondation and Order and Mandate
5. Two (2) Indictments
6. Theft Dookct sheet
7. DocumeJ:tt>; labeled sample ofNugentrecords Gov. Code 5S2.108(aXI)




                                                                                                                 005